DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on 08/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.

Information Disclosure Statement
The information disclosure statements filed 02/28/2020 and 03/28/2022 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. In the instant case, ““Written Opinion of the International Searching Authority for PCT/EP2018/080585”, Mailed Date: December 6, 2018, 5 Pages” cited in IDS filed 2/28/2020, ““Office Action for Russian Patent Application No. 2020110468”, Mailed Date: February 25, 2022, 7 pages” and SU 414231 both cited in IDS filed 3/28/2022 are not in the English language. They have been placed in the application file, but the information referred to therein has not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. said method), and because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

The Specification of record contains (a) Title of the Invention, but does not contain the relevant sections (b) through (j) as listed above.  Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities: 
It is suggested to amend “Refractory” to “A refractory” in claim 1, line 1.
In order to ensure proper antecedent basis, it is suggested to amend “The batch” to “The refractory batch” in line 1 of each claim 2-8. 
In order to ensure proper Markush group language, it is suggested to amend “or” to “and” in claim 2, line 3; claim 4, line 3; and claim 6, line 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, line 3 states “the basic component is present in a proportion of at least 75% by mass”, but it is unclear what “% by mass” is based on, e.g., a total mass of the refractory batch; total mass of the aqueous binder, etc. The examiner interprets the limitation as “75% by mass based on a total mass of the refractory batch”.  Clarification is requested.

Claim 7, line 3 states “one or more sulfates are present in a proportion in the range from 0.05 to 1.0% by mass”, but it is unclear what “% by mass” is based on, e.g., a total mass of the refractory batch; total mass of the aqueous binder, etc. The examiner interprets the limitation as “0.05 to 1.0% by mass based on a total mass of the refractory batch”. Clarification is requested.

Claim 8, line 3 states “aqueous binder is present in a proportion in the range from 4.0 to 15.0% by mass”, but it is unclear what “% by mass” is based on, e.g., a total mass of the refractory batch; total mass of the carbon component, etc. The examiner interprets the limitation as “4.0 to 15.0% by mass based on a total mass of the refractory batch”.  Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (WO 2008/091041 A1) (Heo). 

In regards to claim 1, Heo teaches a carbon containing refractory composition (Title) (i.e. refractory batch).
Heo further teaches a carbon containing refractory matrix material that may be selected from the group consisting of magnesia-carbon based, magnesia-alumina-carbon based, and alumina-magnesia-carbon based materials ([0017]; Table 1: Examples 1-1 to 1-6; Table 2: Examples 2-1 to 2-9), and the magnesia may include electrofused magnesia or fired magnesia ([0018]; Table 1: Examples 1-1 to 1-6; Table 2: Examples 2-1 to 2-9), which are taught in the instant disclosure to be the basic component based on magnesia (Claim 4) (i.e. a basic component comprising one or more raw materials based on magnesia).
Additionally, Heo teaches the carbon component may be crystalline or amorphous graphite ([0018]; Table 1: Examples 1-1 to 1-6; Table 2: Examples 2-1 to 2-9) (i.e. a carbon component comprising one or more carbon carriers), and that a metal powder such as aluminum may be used together with the carbon component ([0018]; Table 1: Examples 1-1 to 1-6; Table 2: Examples 2-1 to 2-9) (i.e. an aluminum component comprising one or more metallic aluminum carriers).
Heo further teaches the carbon-containing refractory composition generally employs a binder [0009], such as magnesium sulfate, magnesium chloride lignosulphonate, or a mixture thereof ([0010]; Table 1: Example 1-6; Table 2: Examples 2-1 to 2-9), wherein the lignosulphonate, magnesium sulfate, and magnesium chloride may be used in the form of a solution dissolved in a suitable solvent that may be water [0013] (i.e. an aqueous binder). 
Further, Heo teaches magnesium sulfate or magnesium chloride lignosulphonate, or a mixture thereof may be used as a binder ([0010]; Table 1: Examples 1-1 to 1-6; Table 2: Examples 2-1 to 2-9); it is taught in the instant disclosure that magnesium sulfate may be used as the sulfate (Claim 2), which means it would necessarily have a solubility of at least 15 g per 100 g of water (i.e. one or more sulfates with a solubility of at least 15 g per 100 g of water).
Given that Heo discloses a carbon containing refractory matrix material that overlaps the presently claimed refractory batch, including the binder dissolved in water (i.e., aqueous binder), it therefore would be obvious to one of ordinary skill in the art, to use the carbon containing refractory matrix material, which is both disclosed by Heo and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claim 2, Heo teaches the batch according to claim 1, wherein magnesium sulfate may be used as a binder [0010] (i.e. the sulfates are one or more of the following sulfates: sodium sulfate, iron sulfate, lithium sulfate, magnesium sulfate or aluminum sulfate).

In regards to claim 3, Heo teaches the batch according to claim 1, wherein the magnesia component may include electrofused magnesia or fired magnesia [0018]; it is taught in the instant disclosure that sintered magnesia or fused magnesia may be used as basic component (Claim 4), therefore it would also necessarily comprise at least 90% by mass of magnesia (i.e. the basic component consists of at least 90% by mass of magnesia). 

In regards to claim 4, Heo teaches the batch according to claim 1, wherein the magnesia component may include electrofused magnesia or fired magnesia [0018] (i.e. the basic component consists of one or more of the following raw materials based on magnesia: sintered magnesia or fused magnesia).

In regards to claim 5, Heo teaches the batch according to claim 1, and further teaches a batch containing 84.5 wt% electrofused magnesia (Table 2, Example 2-5), which falls within the claimed range (i.e. the basic component is present in a proportion of at least 75% by mass). 

In regards to claim 6, Heo teaches the batch according to claim 1, wherein a metal powder such as aluminum, silicon, and magnesium-aluminum alloy may be used together with the carbon component [0018] (i.e. the aluminum component consists of one or more of the following carriers of metallic aluminum: metallic aluminum or at least one metal alloy comprising aluminum). 

In regards to claim 7, Heo teaches the batch according to claim 1, and further teaches a batch comprising 1.5 wt% magnesium sulfate solution comprising 30 wt% magnesium sulfate in water (Table 2, Example 2-5); which would equal 0.45 wt% magnesium sulfate in the entire batch which falls within the claimed range (i.e. the one or more sulfates are present in a proportion in the range from 0.05 to 1.0% by mass).  

In regards to claim 8, Heo teaches the batch according to claim 1, wherein the total binder content may range from 1 to 10% by weight based on the carbon-containing refractory matrix material [0011] (i.e. the aqueous binder is present in a proportion in the range from 4.0 to 15.0% by mass).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona M Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732